NELSON, Judge,
dissenting.
I must dissent from the holding of the majority opinion. Viewing the evidence in a light most favorable to upholding the findings of the hearing officer, as we must, Micucci v. Industrial Commission, supra, his findings numbered 9 through 14, above, are absolutely correct. Indeed, his observation in finding number 15, supra, that the testimony of the three doctors is not significantly at variance, is also beyond challenge. When he goes on, however, and states that the non-conflicting medical testimony fails to establish the need for further treatment of Cheatham’s mental problem, he draws a conclusion which is not supported by the record.
The essence of Dr. Huger’s testimony is that Cheatham was in need of additional psychiatric evaluation and treatment and that he could be helped if he would accept the treatment. Since the main psychiatric problem in eases such as this is the patient’s refusal to accept the fact that he has any *713problem other than an organic, physical disability, it is understandable why the prognosis for improvement was poor. It is also clear from the testimony of Dr. Huger that not only was Cheatham’s mental condition not stationary, it would become progressively worse if he did not accept psychiatric treatment soon.
In fact, what the hearing officer has apparently done is try to provide the “treatment” suggested by the psychiatrist as the best, and perhaps only, therapy available under the circumstances of the case at that time: give him a hearing, fairly and impartially conducted, tell him there is nothing physically keeping him from working, tell him to go back to work, and cut off his compensation. While it would be entirely proper to cut off Cheatham’s benefits if he persisted in refusing or resisting psychiatric therapy and treatment after being advised that such care and treatment were reasonably necessary to promote his recovery, A.R.S. § 23-1026E (see also Keeton v. Industrial Commission, Ariz.App., 554 P.2d 898 (1976)), such “therapy” cannot be administered by holding that he is stationary without permanent disability when the un-controverted medical testimony is that he desperately needs additional psychiatric care.
As Chief Justice Cameron said, when a judge of this Court:
“There is no doubt that by whatever term it is called an industrially related neurosis or conversion hysteria resulting in a physical disability is compensable. [Citations omitted]

******

“The Workmen’s Compensation Act is designed to provide benefits in cases wherein there is an actual physical disability or in the case of conversion neurosis an unconsciously imagined disability. It does not compensate a situation wherein the petitioner is intentionally or consciously manifesting symptoms of physical disability.” Lyman v. Industrial Commission, 11 Ariz.App. 31, 34, 461 P.2d 510, 513 (1969). (Emphasis supplied)
In Lyman v. Industrial Commission, supra, the court found there to be conflicting evidence as to conscious or unconscious nature of Lyman’s illness, and therefore affirmed the Industrial Commission’s award denying compensation. Here there is not only no substantial conflict in the testimony, but a finding by the hearing officer of no conflict in the testimony relative to the unconscious level of Cheatham’s neurosis.
The award should be set aside.